NO








NO. 12-10-00160-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
                                                                             '     
IN RE: JAMES EARL BUTLER,
RELATOR                                                          '     ORIGINAL
PROCEEDING
 
                                                                             '     
 


MEMORANDUM
OPINION
            In
this original proceeding, Relator James Earl Butler seeks a writ of mandamus
directing the trial court to vacate his conviction for aggravated assault.  As
grounds for issuance of the writ, he alleges the conviction is void.  
            Only
the Texas Court of Criminal Appeals has jurisdiction over matters related to
postconviction relief from an otherwise final felony conviction.  See Ater
v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. 1991); see
also Tex. Code Crim. Proc. Ann. art.
11.07 (Vernon Supp. 2009).  Because the relief sought in the relator’s petition
relates to postconviction relief from an otherwise final felony conviction, we
are without jurisdiction to consider his petition for writ of mandamus. 
Accordingly, the relator’s petition is dismissed for want of jurisdiction.
                                                                                                    
BRIAN HOYLE__    
                                                                                                             
Justice
 
 
Opinion delivered July 14, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)